Citation Nr: 1229713	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  94-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for shell fragment wounds, left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, prior to February 3, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for shell fragment wounds of the left foot with retained foreign bodies, from February 3, 1998. 

3.  Entitlement to an evaluation in excess of 30 percent for shell fragment wounds of the left lower leg with retained foreign bodies, from February 3, 1998.  

4.  Entitlement to a 40 percent disability evaluation for post phlebitic syndrome of the left lower extremities from February 3, 1998, until June 14, 2007. 

5.  Entitlement to a separate rating for scars of the left lower extremity and foot for the period from April 30, 1991, to June 13, 2007, to include an earlier effective date for the grant of service connection for the scars of the left lower extremity.  

6.  Entitlement to higher disability evaluations for left and right thigh shell fragment wounds, to include scar residuals, from February 1, 1972,


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  His military records show that he served in the Republic of Vietnam with the United States Marine Corps, and that his decorations include the Combat Action Ribbon and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered since October 1992 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, increased the evaluation assigned to the Veteran's service-connected residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, from 10 percent to 30 percent for the period from April 30, 1992, to February 2, 1998, and from 30 percent to 40 percent from February 3, 1998.  Jurisdiction over the appellant's case was subsequently transferred to the Houston, Texas RO. 

In a February 2001 appellate decision, the Board, inter alia, denied the Veteran's appeal of these assigned evaluations.  The claimant filed an appeal of the Board decision to the United States Court of Appeals for Veterans Claims (hereinafter "the Court"), which, in October 2004, vacated the February 2001 Board decision with respect only to the aforementioned increased rating issues and remanded the case for additional evidentiary and procedural development.  In August 2006, the United States Court of Appeals for the Federal Circuit upheld the February 2001 Board decision with respect to issues unrelated to the current appeal. 

Subsequently, this case was remanded by a Board decision, dated in March 2007, for further development consistent with the October 2004 decision of the Court.  In March 2009, the Board denied entitlement to an increased evaluation in excess of 30 percent disabling for residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, for the period from April 30, 1992, to February 2, 1998; denied entitlement to an increased evaluation in excess of 40 percent disabling for residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, from February 3, 1998, to June 13, 2007; and granted entitlement to an evaluation of 60 percent disabling, and no higher, for residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, from June 14, 2007. 

The Veteran appealed to the Court.  A January 2010 joint motion for remand, granted by the Court later that month, vacated the Board's decision denying entitlement to an increased evaluation in excess of 30 percent disabling for residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, for the period from April 30, 1992, to February 2, 1998; denied entitlement to an increased evaluation in excess of 40 percent disabling for residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, from February 3, 1998, to June 13, 2007.  The joint motion did not address the granting of entitlement to an evaluation of 60 percent disabling, and no higher, for residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, from June 14, 2007. 

Thus, there is no indication that the claimant appealed that part of the Board's decision.  Accordingly, the only the matters remaining on appeal were entitlement to an increased evaluation in excess of 30 percent disabling for residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, for the period from April 30, 1992, to February 2, 1998; and entitlement to an increased evaluation in excess of 40 percent disabling for residuals of a shell fragment wound of the left lower leg and foot, with retained foreign bodies and history of deep venous thrombosis, from February 3, 1998, to June 13, 2007.  See Bucklinger v. Brown, 5 Vet. App. 435, 436 (1993).

In February 2011, the Board remanded the matter for additional development, to include a VA examination.  The Board asked that specific issues be addressed as part of the remand.  Following the Board remand, the RO, in a March 2012 rating determination, granted separate evaluations for the left foot and thigh and also for the cardiovascular manifestations.  Based upon the RO's actions and the Board's requested actions in the February 2011 remand, the Board has listed the issues as such on the title page of this decision.  

In an April 1999 rating determination, the RO found that the March 1976 rating determination that granted service connection for shell fragment wounds of the left lower leg and foot; left thigh; right thigh calf, and foot; and left elbow shrapnel wounds to the right thigh and left thigh, with an effective date of August 29, 1975, was clearly and unmistakable erroneous  and found that the correct effective date should have been February 1, 1972.  

In April 2000, the Veteran's attorney filed a notice of disagreement with the assigned disability evaluations for the left and right thigh shell fragment wounds and argued that a higher disability evaluation had been warranted from February 1, 1972.  To date, a statement of the case has not been issued with regard the issue.  Based upon the actions that may be taken as it relates to the assignment of higher disability evaluations for the left thigh/foot shell fragment wounds from February 1, 1972,  the Board finds that this matter is inextricably intertwined with the issues current on appeal and must be addressed prior to issuing decision on the issues currently on appeal.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In conjunction with the February 2011 Board remand, the Veteran was afforded a VA examination in March 2011 to address the severity of the gunshot wound residuals to the left lower extremity, including the left foot.

Following the examination, the RO assigned a separate 30 percent disability evaluation for shell fragment wounds of the left foot with retained foreign bodies, effective February 3, 1998.  The RO also assigned a separate 30 percent disability evaluation for shell fragment wounds of the left lower leg with retained foreign bodies, effective February 3, 1998.  The RO further assigned a separate 40 percent disability evaluation for post phlebitic syndrome of the left lower extremities from February 3, 1998, until June 14, 2007, with the 60 percent disability evaluation being assigned thereafter.  

As it relates to the scar issue, the Board notes that in its February 2011 remand, the Board indicated that the RO had to consider the applicable criteria for the skin (including scars) that were effective prior to and since August 30, 2002.  Although the RO addressed the issues in its March 2012 supplemental statement of the case, it does not appear that the RO addressed the scars under the rating criteria in effect prior to August 30, 2002, as evidenced by none of the rating criteria in effect for scars prior to August 30, 2002, being listed in the supplemental statement of the case.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  As the Board's requests were not complied with, there is no other alternative but to remand this matter as it relates to this issue.  

As noted in the introduction section of this decision, the Veteran's attorney, in April 2000, filed a notice of disagreement with the assigned disability evaluations for the left and right thigh shell fragment wounds which were set forth in the April 1999 rating determination, and argued that a higher disability evaluations had been warranted from February 1, 1972.  To date, a statement of the case has not been issued with regard the issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  Based upon the actions that may be taken as it relates to the assignment of higher disability evaluations for the left thigh shell fragment wounds, and the subsequent impact that it may have on the issues currently on appeal, the Board finds this issue to be inextricably intertwined with the issues currently on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of entitlement to a separate rating for scars of the left lower extremity and foot for the period from April 30, 1991, to June 13, 2007, to include an earlier effective date for the grant of service connection for the scars of the left lower extremity, using the criteria in effect prior and subsequent to August 30, 2002.  

2.  The RO must then issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to higher disability evaluations for left and right thigh shell fragment wounds, to include scar residuals, from February 1, 1972, decided in the April 1999 rating determination.  The Veteran is reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  If the Veteran perfects the appeal as to these issues, they must be returned to the Board for appellate review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran's attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

